Case 2:16-cv-03703-SFC-RSW ECF No. 201, PageID.7068 Filed 09/09/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



 ______________________________________
                                       )
 IN RE AUTOMOTIVE PARTS                ) Master File No. 2:12-md-02311-SFC-RSW
 ANTITRUST LITIGATION                  )
 _____________________________________ ) Hon. Sean F. Cox
                                       )
 IN RE: EXHAUST SYSTEMS                ) Case No. 2:16-cv-03703
 _____________________________________ )
                                       )
 THIS DOCUMENT RELATES TO:             )
 END-PAYER ACTIONS                     )
                                       )


               ORDER GRANTING END-PAYOR PLAINTFFS’ MOTION FOR
             PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT WITH
             BOSAL INDUSTRIES GEORGIA, INC. AND BOSAL USA, INC. AND
                PROVISIONAL CERTIFICATION OF SETTLEMENT CLASS


        Upon consideration of End-Payor Plaintiffs’ Motion for Preliminary Approval of Proposed

 Settlement with Defendants Bosal Industries Georgia, Inc. and Bosal USA, Inc. (together, “Bosal”)

 and Provisional Certification of Settlement Class (“Motion”), it is hereby ORDERED as follows:
        1.      The Motion is hereby GRANTED.

        2.      Unless otherwise set forth herein, defined terms in this Order shall have the same

 meaning ascribed to them in the Settlement Agreement.

                          Preliminary Approval of Settlement Agreement

        3.      The Court has analyzed the factors set forth in Federal Rule of Civil Procedure

 (“Rule”) 23(e)(2). The terms of the Settlement Agreement are hereby preliminarily approved,

 including the release contained therein, as being fair, reasonable, and adequate to the Settlement

 Class, subject to a Fairness Hearing.



                                                 1
Case 2:16-cv-03703-SFC-RSW ECF No. 201, PageID.7069 Filed 09/09/21 Page 2 of 4




        4.      The Court finds that the Settlement Agreement was entered into at arm’s length by

 experienced counsel and is sufficiently within the range of reasonableness that notice of the

 Settlement Agreement should be given, pursuant to a plan to be submitted by Settlement Class

 Counsel and approved by the Court at a later date as provided in this Order.

                                          Class Certification

        5.      Pursuant to Rule 23, and in light of the proposed settlement, the Court hereby finds

 that the prerequisites for a class action have been met and provisionally certifies the following

 class for settlement purposes (the “Settlement Class”):

        All persons and entities that, from January 1, 2002 through June 5, 2018,
        purchased or leased a Vehicle in the United States not for resale, which included
        one or more Exhaust System(s) as a component part, or indirectly purchased one
        or more Exhaust System(s) as a replacement part, which were manufactured or
        sold by a Defendant, any current or former subsidiary of a Defendant, or any co-
        conspirator of a Defendant. Excluded from the Settlement Class are Defendants,
        their parent companies, subsidiaries and affiliates, any co-conspirators, federal
        governmental entities and instrumentalities of the federal government, states and
        their subdivisions, agencies and instrumentalities, and persons who purchased
        Exhaust Systems directly or for resale.

 Settlement Agreement, ⁋ 11.
        6.      The Court finds that provisional certification of the Settlement Class is warranted in

 light of the Settlement Agreement because: (a) the Settlement Class members are so numerous that

 joinder is impracticable; (b) End-Payor Plaintiffs’ claims present common issues and are typical

 of the Settlement Class claims; (c) End-Payor Plaintiffs and Settlement Class Counsel (defined

 below) will fairly and adequately represent the Settlement Class; and (d) common issues

 predominate over any individual issues affecting the members of the Settlement Class. The Court

 further finds that End-Payor Plaintiffs’ interests are aligned with the interests of all other members

 of the Settlement Class. The Court also finds that settlement of the above-captioned action

 (“Action”) on a class basis is superior to other means of resolving the matter.




                                                   2
Case 2:16-cv-03703-SFC-RSW ECF No. 201, PageID.7070 Filed 09/09/21 Page 3 of 4




                             Appointment of Settlement Class Counsel

        7.      The Court hereby appoints Cotchett, Pitre & McCarthy LLP, Robins Kaplan LLP,

 and Susman Godfrey L.L.P. as Settlement Class Counsel, having determined that the requirements

 of Rule 23(g) are fully satisfied by this appointment.

        8.      Each End-Payor Plaintiff class representative named in the operative complaint in

 the Action with the exception of Rita Cornish1 will serve as an End-Payor Plaintiff class

 representative on behalf of the Settlement Class.

                                 Notice to Potential Class Members
        9.      Prior to the Fairness Hearing, Settlement Class Counsel shall provide notice of the

 Settlement Agreement and the Fairness Hearing to all persons affected by and/or entitled to

 participate in the Settlement Agreement in compliance with the notice requirements of Rule 23

 and due process of law. Such means of providing notice will be addressed in a subsequent order

 following submission by End-Payor Plaintiffs at a later date of a proposal for notice to the

 Settlement Class and related forms for notice, claims and distribution (“Notice Motion”).

        10.     The Notice Motion shall include a proposed form of, method for, and date of

 dissemination of notice and the date on which the notice is mailed shall be the “Notice Date.”

                                          Other Provisions

        11.     In the event that the Settlement Agreement is terminated in accordance with its

 provisions, the Settlement Agreement and all proceedings had in connection therewith shall be

 null and void, except insofar as expressly provided to the contrary in the Settlement Agreement,

 and without prejudice to the status quo and rights of End-Payor Plaintiffs, Bosal, and the members

 of the Settlement Class.

        12.     The Court’s provisional certification of the Settlement Class as provided herein is

 without prejudice to, or waiver of, the rights of any Defendant, including Bosal, to contest

 certification of any other class proposed in In re Automotive Parts Antitrust Litigation. The Court’s

 1
  Ms. Cornish was dismissed from this Action without prejudice pursuant to a stipulation
 between the parties. ECF No. 198.
                                                  3
Case 2:16-cv-03703-SFC-RSW ECF No. 201, PageID.7071 Filed 09/09/21 Page 4 of 4




 findings in this Order shall have no effect on the Court’s ruling on any motion to certify any class

 in the Actions or in In re Automotive Parts Antitrust Litigation, or on the Court’s ruling(s)

 concerning any Defendant’s motion; and no party may cite or refer to the Court’s approval of the

 Settlement Class as persuasive or binding authority with respect to any motion to certify any such

 class or any Defendant’s motion.

        13.     The Court approves the establishment of the Settlement Fund under the Settlement

 Agreement as a qualified settlement fund (“QSF”) pursuant to Internal Revenue Code Section

 468B and the Treasury Regulations promulgated thereunder, and retains continuing jurisdiction as

 to any issue that may arise in connection with the formation and/or administration of the QSF.

 Settlement Class Counsel are, in accordance with the Settlement Agreement, authorized to expend

 funds from the QSF for the payment of the costs of notice, payment of taxes, and settlement

 administration costs.

        14.     The litigation against Bosal is stayed except to the extent necessary to effectuate

 the Settlement Agreement.

 Dated: September 9, 2021                             s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                  4
